Opinion filed April 2, 2009




                                               In The


   Eleventh Court of Appeals
                                           ____________

                                     No. 11-08-00085-CR
                                         __________

                       KENNETH JOE MOORE, JR., Appellant

                                                  V.

                                STATE OF TEXAS, Appellee


                              On Appeal from the 238th District Court

                                      Midland County, Texas

                                  Trial Court Cause No. CR26278


                              MEMORANDUM OPINION

       This is an appeal from a proceeding to revoke appellant’s community supervision. Kenneth
Joe Moore, Jr. pleaded guilty to the offense of injury to a child on February 22, 2001. The trial court
originally deferred the adjudication of guilt and placed him on community supervision. The trial
court subsequently revoked appellant’s community supervision, adjudicated his guilt, and placed him
on regular community supervision. The trial court revoked appellant’s community supervision on
January 25, 2008. Appellant challenges the revocation order in a single issue. We affirm.
                                              Analysis
       Appellant alleges in his sole issue that the State failed to prove that he was the person that
was previously convicted and placed on community supervision. The trial court heard the State’s
motion to revoke community supervision on December 5, 2007. The State argues that appellant
waived the issue of identity by failing to raise the issue at the revocation hearing. We agree.
       At a revocation hearing, the State must prove the identity of the probationer and that he or
she violated the terms of community supervision by a preponderance of the evidence. Cobb v. State,
851 S.W.2d 871, 874 (Tex. Crim. App. 1993). However, an appellant who fails to make his identity
an issue at the revocation hearing is precluded from raising the issue for the first time on appeal.
Riera v. State, 662 S.W.2d 606, 607 (Tex. Crim. App. 1984). Appellant did not make his identity
an issue at the revocation hearing. Accordingly, appellant is precluded from raising the issue of
identity for the first time on appeal. Moreover, appellant offered the following testimony at a
subsequent punishment hearing that occurred on January 25, 2008: “You know, I want to -- I want
to get better as a person, and I realize that I’ve done a crime. I realize I’ve violated my probation.
I’ve thought a lot about that here the last -- last few days.” Appellant’s sole issue is overruled.
                                        This Court’s Ruling
       The judgment of the trial court is affirmed.




                                                               TERRY McCALL
                                                               JUSTICE


April 2, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  2